

117 S2213 IS: Pensacola and Perdido Bays Estuary of National Significance Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2213IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Rubio (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to require the Administrator of the Environmental Protection Agency to give priority consideration to selecting Pensacola and Perdido Bays as an estuary of national significance, and for other purposes.1.Short titleThis Act may be cited as the Pensacola and Perdido Bays Estuary of National Significance Act of 2021.2.Pensacola and perdido baysSection 320(a)(2)(B) of the Federal Water Pollution Control Act (33 U.S.C. 1330(a)(2)(B)) is amended by striking and Lower Columbia River, Oregon and Washington and inserting Lower Columbia River, Oregon and Washington; and Pensacola and Perdido Bays, Florida and Alabama. 